DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 3/2/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, 33-42, and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “actively-controlled changeable indicia”, or anything resembling this term, is not found anywhere in the specification. The only section of the specification that describes an indicia is page 35, line 17 to page 36, line 16. This section discloses “the housing 630 may include an electrically-powered indicia that flashes green upon operable engagement between the housing 630 and the control body not an actively-controlled changeable indicia according to the arguments filed 3/2/2022. The following is a suggestion for an amendment to claims 30 and 41 that corresponds to what is actually supported by the specification and thereby would not fail to comply with the written description requirement:
an configured to flash to indicate 



compatibility of the cartridge body portion with the control body portion, upon operable engagement between the cartridge body portion and the control body portion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 31, 33, 35-37, 39-42, 44, 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker (US 2013/0192620) in view of LaMothe (US 2014/0123989). 
Regarding claims 30 and 41, Tucker teaches an electronic vapor smoking apparatus [Fig. 21], comprising: a control body portion 72 including a power source 1 [0036]; a cartridge body portion 70 having a mouth-engaging end and a longitudinally-opposed component-engaging end, the component-engaging end being adapted to operably engage the control body portion at threaded connection 205; a reservoir 22 arranged in the cartridge body portion and arranged to contain a vapor precursor composition [0058]; a heating element 14 configured to vaporize (atomizer) arranged in the cartridge body portion to heat the vapor precursor composition from the reservoir to form a vapor [0063]; a passage 21 defined in the cartridge body portion and in fluid communication with the mouth-engaging end, the vapor being transmitted through the passage to the mouth-engaging end in response to application of suction to the passage via the mouth-engaging end of the cartridge body portion [0074, 0085]; and a vapor-enhancing element 348 arranged in the cartridge body portion in communication with the passage, the vapor-enhancing element being further arranged to release an enhancement into the vapor drawn along the passage through the mouth-engaging end [0121, 0124, 0126]. 
Tucker does not teach the claimed indicia. LaMothe teaches a vaporizer wherein LTD (light transmission device) “can be configured to display multiple colors and this functionality can be used for different purposes. For example, a user can insert a cartridge and the light transmission device can flash red to indicate the flavor is strawberry, or green to indicate the flavor is apple. Red can indicate regular flavor, whereas green can indicate menthol. Many variations are possible” [0057]. This is interpreted as an actively-controlled changeable indicia being changeable to indicate a nature of a flavor of the cartridge. The vapor-enhancing element of Tucker also comprises a flavor [0124]. It would have been obvious to one of ordinary skill in the art to apply the indicia of LaMothe to the apparatus of Tucker such that the actively-controlled changeable indicia is associated with the cartridge body portion or the 
Regarding claims 31 and 42, Tucker teaches the cartridge body portion is replaceable with respect to the control body portion and the component-engaging end of the cartridge body portion removably engages the component-engaging end of the cartridge body portion [0036-0037]. 
Regarding claims 33 and 44, Tucker teaches the enhancement includes a flavorant [0126]. Tucker teaches one embodiment where the enhancement does nicotine [0144]. However nicotine is not required in all embodiments, therefore in other embodiments Tucker is considered to read on the enhancement released by the vapor-enhancing element does not include nicotine.
Regarding claims 35 and 46, Tucker teaches the vapor precursor composition comprises nicotine [0062], and the enhancement released by the vapor-enhancing element is arranged to alter a characteristic of the nicotine-including vapor [0135]. 
Regarding claims 36 and 47, Tucker teaches the atomizer is a resistive heating element comprising a metal coil electrically connected to the power source [0002, 0081, 0090]. 
Regarding claims 37 and 48, Tucker teaches directing the vapor precursor composition to the atomizer using a wick to deliver the vapor precursor composition from the reservoir to the metal coil [0063]. 
Regarding claims 39 and 49, 
Regarding claims 40 and 50, Tucker teaches a filter element attachable to or included in the cartridge body portion, wherein the vapor-enhancing element is operably engaged with the filter element [0118, 0121].  
Claims 34 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker and LaMothe as applied to claims 30 and 41 above, and further in view of Alarcon (US 2011/0265806).
Tucker teaches the cartridge body portion 70 forms an electrically-conductive connection with the control body portion upon operable engagement [0036, 0081] but is silent to an electrically- actuated vapor-enhancing element. Alarcon teaches an electronic smoking device comprising a dispensing control device wherein the smoking liquid is not dispensed (i.e. actuated) until an electrical field is applied thereto [0047-0049]. It would have been of ordinary skill in the art to electrically actuate the liquid vapor-enhancing element of modified Tucker [Tucker 0126] to achieve the predictable result of retaining the vapor-enhancing element until ready for use when electrically actuated. Thus, the cartridge body portion would be arranged to form an electrically-conductive connection between the vapor-enhancing element and the control body portion upon operable engagement with the control body portion.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker and LaMothe as applied to claim 30 above, and further in view of Cochand (US 2014/0020693).
Tucker does not teach an indicator of a vapor precursor level. Cochand teaches an electronic vapor smoking article [0044, 0059] including an indicator of a liquid aerosol-forming substrate (vapor precursor) level [0025]. It would have been obvious to one of ordinary skill in the art to include such a vapor precursor level indicator with the cartridge body portion of modified Tucker in order to keep the user aware of the remaining level of the vapor precursor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC YAARY/Examiner, Art Unit 1747